t c memo united_states tax_court nellwyn a buck petitioner v commissioner of internal revenue respondent docket no filed date jeffrey a dickstein for petitioner michael j o'brien for respondent memorandum opinion armen special_trial_judge this case is before the court on petitioner's motion to recover administrative and litigation cost sec_1 pursuant to sec_7430 and rule although petitioner's motion is styled motion for litigation costs we are satisfied that petitioner intended to move for an award of administrative costs as well as litigation costs unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue however all references to sec_7430 are to the internal_revenue_code in effect at the time that the petition was filed we decide the matter before us based on the pleadings petitioner's motion respondent's response to petitioner's motion petitioner's reply to respondent's response and respondent's response to petitioner's reply as well as the various exhibits attached thereto background petitioner nellwyn a buck petitioner resided in texas city texas at the time that the petition was filed with the court at all relevant times petitioner was married to and resided with pittman a buck jr mr buck petitioner and mr buck prepared a document purporting to be a joint federal_income_tax return for the taxable_year the purported return petitioner and mr buck mailed the purported return to respondent on date and respondent received it days later on date the purported return was not signed by either petitioner or mr buck rather the purported return contained the statement fifth_amendment in the spaces provided for petitioner's and mr buck's signatures all rule references are to the tax_court rules_of_practice and procedure an asterisk placed opposite each of the fifth_amendment statements served to reference certain documents attached to the purported return one such document in the form of a legal opinion expressed the view that liability for filing returns and paying income_tax with respect to federal individual income taxes applies only to third parties who have withheld taxes for continued line of the purported return reported total_tax in the amount of dollar_figure line of the purported return claimed total payments in the amount of dollar_figure consisting of withheld tax in the amount of dollar_figure and estimated_tax payments in the amount of dollar_figure line of the purported return reported a balance due in the amount of dollar_figure ie dollar_figure less dollar_figure a check for such amount was enclosed with the purported return and was apparently negotiated by respondent respondent did not process the purported return as a return rather respondent assessed a frivolous_return penalty pursuant to sec_6702 on date respondent issued a 30-day_letter to petitioner with respect to petitioner's taxable_year on date petitioner mailed a letter to respondent protesting the adjustments proposed in the 30-day_letter and requesting administrative review in her letter dated december continued another another such document in the form of a letter signed by mr buck stated that by invoking the fifth_amendment at the jurat location we specifically intend to exercise our rights under the first fourth and fifth amendments to the constitution petitioner and mr buck unsuccessfully challenged the assessment of the frivolous_return penalty by first filing an administrative claim_for_refund and thereafter an action in district_court see sec_6703 their appeal to the court_of_appeals for the fifth circuit was equally unsuccessful petitioner informed respondent that she had already paid her taxes for the taxable_year by notice_of_deficiency dated date respondent determined a deficiency in petitioner's income_tax in the amount of dollar_figure respondent also determined that petitioner was liable for additions to tax under sec_6651 and sec_6654 in the amounts of dollar_figure and dollar_figure respectively on or about date petitioner and mr buck submitted a joint federal_income_tax return for the taxable_year which respondent processed as a return the filed return the filed return was virtually identical to the purported return except that petitioner and mr buck signed the filed return under penalties of perjury in the spaces provided for their signatures the filed return also differed from the purported return in terms of the extraneous material attached thereto thus in lieu of the legal opinion and the letter signed by mr buck a lengthy affidavit signed by petitioner and mr buck and a newspaper article concerning petitioner and mr buck were attached to the filed return the affidavit which was entitled affidavit concerning the affiants' coerced signing of the attached irs form_1040 concluded as follows plainly our consciences cannot be awakened and appealed to when we are compelled to sign a prescribed document or jurat premised upon political dogma that we do not believe and may not be required to believe as individuals acting in our personal capacities and believing that wages and earned pensions are not income profit or gain we cannot fill in lines regarding wages and 17a regarding pensions and annuities of form_1040 and willfully sign its jurat without committing continued in the top right corner of the first page of the filed return mr buck's social_security_number was entered in the space entitled your social_security_number petitioner's social_security_number was entered immediately below mr buck's in the space provided for spouse's social_security_number on date petitioner filed a petition for redetermination the petition in respect of the notice_of_deficiency dated date on that same day petitioner designated oklahoma city oklahoma as the place of trial of this case the petition contains an allegation that the purported return was accepted by respondent for all purposes the petition contains a further allegation that assessment of any deficiency against petitioner for the taxable_year is barred by the 3-year statute_of_limitations under sec_6501 respondent filed an answer the answer to the petition on date the answer contains affirmative allegations regarding the statute_of_limitations on assessment thus the answer alleges that the purported return was not a valid_return continued perjury hence the coercing of our signatures to the unbelieved form_1040 is not meaningful but illicit and renders them null and void it is nature's law that each person must live with his or her own conscience in peace or in conflict we choose to live in peace with ours emphasis in the original although petitioner resided in texas city texas at the time that the petition was filed petitioner's counsel maintains his office in tulsa oklahoma and that as a consequence the statute_of_limitations does not bar the assessment of any deficiency against petitioner for the answer was prepared by an attorney in respondent's district_counsel office in houston texas the attorney attempted to locate the filed return which was mentioned in the petition however by the time the answer was due the filed return could not be obtained and it was therefore not available to respondent's attorney in preparing the answer on date respondent transferred petitioner's case to respondent's district_counsel office in oklahoma city oklahoma for trial preparation as previously indicated oklahoma city had been designated by petitioner as the place of trial of this case on date respondent's counsel in the oklahoma city district_counsel office respondent's counsel discussed this case with petitioner's counsel and immediately thereafter contacted the irs service_center in austin texas the austin service_center in order to obtain the filed return respondent's counsel learned that the filed return was located under mr buck's account apparently because mr buck's taxpayer as previously mentioned petitioner resided in texas city texas at the time that the petition was filed texas city is located about miles southeast of houston not far from galveston identification_number tin was the primary tin and petitioner's tin was the spousal tin respondent's counsel received the filed return from the austin service_center in late date after reviewing the filed return respondent's counsel ordered transcripts of account in order to verify the correctness of the information contained in the filed return on date petitioner filed a reply the reply to the affirmative allegations pleaded in the answer the reply concludes by alleging that the purported return was 'accepted' for all purposes in accordance with governing case law and is deemed to be a return for the purpose of the running of the statute_of_limitations upon receiving the transcripts of account in respect of the filed return in date respondent's counsel conceded that petitioner had paid her tax_liability for and apparently also conceded that petitioner was not liable for the addition_to_tax under sec_6654 in contrast respondent's counsel continued to pursue the addition_to_tax under sec_6651 however on date respondent's counsel conceded such addition see 91_tc_1019 for a discussion concerning the significance of these terms no later than date respondent's counsel mailed an agreed form of decision the form of decision to petitioner's counsel for his signature on date the court entered a decision in this case the decision utilizing the form of decision furnished by the parties the decision reflected the parties' agreement that petitioner's income_tax_liability for is as follows deficiency without taking into consideration the assessment subsequent to the mailing of notice_of_deficiency on date dollar_figure tax paid dollar_figure deficiency to be paid none the decision also reflected the parties' agreement that petitioner was not liable for any addition_to_tax under either sec_6651 or sec_6654 the amount of the deficiency reflected in the decision without taking into consideration the assessment subsequent to the mailing of notice_of_deficiency on date was equal to the tax reported on the filed return on date petitioner filed her motion for costs thereupon the court vacated the decision and filed the form of decision as a stipulation of settlement see rule f discussion sec_7430 provides that the prevailing_party may be awarded a judgment for reasonable_administrative_costs incurred in connection with an administrative_proceeding within the internal_revenue_service and reasonable_litigation_costs incurred in connection with a court_proceeding congress enacted sec_7430 in the tax equity and fiscal responsibility act of publaw_97_248 sec a 96_stat_572 and as relevant to the present case amended it by the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 sec a 102_stat_3342 applicable to proceedings commenced after date because both the administrative_proceeding and the court_proceeding in this case were commenced after date and before date we apply sec_7430 as amended by tamra a judgment for costs may only be awarded under sec_7430 if a taxpayer is the prevailing_party where the taxpayer seeks litigation costs has exhausted the administrative remedies available to the taxpayer within the internal_revenue_service and does not unreasonably protract the proceedings sec_7430 b sec_7430 was amended most recently by the taxpayer bill of right sec_2 publaw_104_168 secs 110_stat_1452 applicable to proceedings commenced after date in order to qualify as the prevailing_party a taxpayer must establish that the position_of_the_united_states in the proceeding was not substantially justified the taxpayer has substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues presented and the taxpayer satisfies the applicable net_worth requirements sec_7430 we understand respondent to concede that petitioner has satisfied the applicable net_worth requirements and that petitioner has not unreasonably protracted the judicial proceeding finally if a taxpayer qualifies as the prevailing_party only administrative and litigation costs that are reasonable may be awarded sec_7430 c and we begin with whether respondent's position was substantially justified petitioner bears the burden of proving that respondent's position was not substantially justified rule e 94_tc_708 ganter v commissioner 92_tc_192 affd 905_f2d_241 8th cir as originally enacted sec_7430 required that a taxpayer establish that the position_of_the_united_states was unreasonable in congress adopted the standard applicable to the equal_access_to_justice_act eaja u s c sec by changing unreasonable to not substantially justified tax_reform_act_of_1986 publaw_99_514 100_stat_2752 see h conf rept at ii-801 1986_3_cb_1 the purpose of the amendment was to conform sec_7430 more closely to eaja h rept supra at ii-801 1986_3_cb_801 we have consistently held that the substantially justified standard is not a departure from the reasonableness standard e g 92_tc_760 n 89_tc_79 affd 861_f2d_131 5th cir a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person 487_us_552 construing similar language in eaja a position that merely possesses enough merit to avoid sanctions for frivolousness will not satisfy this standard rather the position must have a reasonable basis both in law and fact id as relevant herein the position_of_the_united_states that must be examined against the substantial justification standard with respect to the administrative_proceeding is the position taken by the commissioner as of the date of the notice_of_deficiency sec_7430 the position_of_the_united_states that must be examined against the substantial justification standard with respect to the judicial proceeding is the position taken by the commissioner in her answer to the petition 930_f2d_759 9th cir affg an unpublished decision of this court 861_f2d_131 5th cir affg 89_tc_79 in deciding whether the commissioner's position was substantially justified the court will consider not only the basis of the commissioner's legal position but also the manner in which the commissioner maintained that position 86_tc_962 in assessing the commissioner's position in each of the proceedings we may consider inter alia whether the commissioner used the costs and expenses of litigation to extract unjustified concessions from the taxpayer whether the commissioner pursued litigation to harass or embarrass the taxpayer or whether the commissioner's pursuit of the litigation was politically motivated 88_tc_1329 85_tc_927 in the present case respondent's position both at the time she issued the notice_of_deficiency and at the time she filed the answer was that petitioner was liable for a deficiency in income_tax and additions to tax for it is respondent's agreement that petitioner paid her total income_tax_liability for in date that forms the basis of petitioner's claim for administrative and litigation costs in other words petitioner posits that she is a prevailing_party within the meaning of sec_7430 on the ground that respondent's position was not substantially justified either at the time the notice_of_deficiency was issued or the answer was filed because at both times petitioner had already paid her tax_liability for in contrast respondent maintains that her position was substantially justified throughout the administrative and judicial proceedings respondent contends that petitioner was liable for income_tax for and that respondent was forced to issue a notice_of_deficiency in order to assess such liability because petitioner did not file a valid_return respondent also contends that the 6-month period between the time that the answer was filed and the time that respondent agreed to settle the entire case was a reasonable period of time for respondent to locate the return filed by petitioner and mr buck on date and to verify the information set forth on such return thus respondent maintains that her position remained substantially justified throughout the judicial proceeding the administrative_proceeding we begin with petitioner's contention that respondent's position was not substantially justified at the time that the notice_of_deficiency was issued this court has previously set forth the essential elements of a return first there must be sufficient data to calculate a tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury 82_tc_766 affd 793_f2d_139 6th cir on date petitioner and mr buck mailed the purported return to respondent the purported return was not signed by either petitioner or mr buck rather the purported return contained the statement fifth_amendment in the spaces provided for petitioner's and mr buck's signatures this court has specifically held that the submission of an unsigned document purporting to be a return does not constitute the filing of a return beard v commissioner supra pincite- 72_tc_818 joseph v commissioner tcmemo_1996_77 where form_1040 contained the statement 5th in the space provided for the taxpayer's signature the court held that such form was not a valid_return and did not start the running of the statute_of_limitations see 102_tc_137 affd 53_f3d_799 7th cir see also sec_6061 sec_1_6061-1 income_tax regs thus the purported return submitted by petitioner and mr buck on date did not constitute a return as relevant herein the term deficiency is defined by sec_6211 as the excess of the amount of tax actually due over the amount shown as tax by the taxpayer upon the return if the taxpayer made a return showing an amount of tax due sec_6211 because petitioner did not file a return before the notice_of_deficiency was issued a deficiency existed in an amount equal to the entire tax due see sec_6211 olmstead v commissioner tcmemo_1993_216 where the taxpayer paid taxes through withholding but failed to file a return the court held that the amount of the deficiency was equal to the amount of tax due schneiker v commissioner tcmemo_1989_ where the taxpayer submitted an invalid return the court held that the amount shown as the tax by the taxpayer upon his return was zero a taxpayer's liability for a deficiency becomes fixed or accrues by an assessment of the tax see sec_6201 sec_6203 if a taxpayer fails to file a return then in order to assess a tax_liability the commissioner generally must issue a notice_of_deficiency sec_6212 it is for this reason that respondent issued the notice_of_deficiency to petitioner who had not previously filed a return because petitioner was liable for income_tax for and because she did not self-assess such liability by filing a valid_return for that year before the mailing of the notice_of_deficiency we hold that respondent was substantially justified in issuing the notice_of_deficiency the judicial proceeding petitioner further contends that respondent's position was not substantially justified at the time respondent filed the answer because respondent had information available to her at that time demonstrating that petitioner had satisfied her income_tax_liability in date as previously indicated respondent filed the answer on date approximately months after petitioner and mr buck submitted the filed return respondent contends that she was not able to obtain the filed return and verify the information on such return before she filed the answer specifically respondent asserts that the filed return was not readily available to her houston district_counsel office because the filed return had only recently been filed and the filed return was difficult to locate because it was located under mr buck's account rather than petitioner's apparently because mr buck's tin was the primary tin and petitioner's tin was the spousal tin we have no reason to question respondent's explanation we also note that the petition contained an allegation that the purported return was accepted by respondent for all purposes and that assessment of any deficiency against petitioner for the taxable_year was barred by the 3-year statute_of_limitations rule obligated respondent to address this matter in the answer by way of affirmative allegations if respondent wished to preserve the issue accordingly we conclude that respondent's position on date ie that petitioner was liable for income_tax for was substantially justified finally petitioner contends that respondent took an unreasonable amount of time to verify the information on the filed return and settle the case here we recall that petitioner's case was transferred from respondent's district_counsel office in houston to respondent's district_counsel office in oklahoma city for trial preparation because petitioner had designated oklahoma city as the place of trial thereafter the record demonstrates that respondent acted reasonably promptly in settling the case thus shortly after being assigned the defense of this case respondent's counsel contacted petitioner's counsel thereafter respondent's counsel acted promptly to retrieve the filed return from the austin service_center upon receiving the filed return respondent's counsel again acted promptly in ordering transcripts of account in order to verify the correctness of the return after those transcripts were received in date respondent's counsel immediately conceded that petitioner had paid her tax_liability for and apparently also conceded that petitioner was not liable for the addition_to_tax under sec_6654 respondent's counsel conceded the balance of the case on date and no later than date he mailed the form of decision to petitioner's counsel for his signature thus this case was completely settled months after respondent filed the answer in this regard we observe that some delay in the settlement process in and of itself does not make respondent's position unreasonable see sokol v commissioner t c pincite and cases cited therein although one might wish that settlement had come even quicker the present case is not one in which respondent adopted an inflexible attitude concerning settlement or attempted in an unfair manner to cause petitioner to compromise her case similarly petitioner has not shown that respondent advanced a position that respondent knew to be factually or legally incorrect further petitioner has not shown that respondent pursued her position for purposes of harassment or embarrassment or out of political motivation or for any other improper purpose in addition and as we have already noted the petition contained an allegation that the purported return was accepted by respondent for all purposes and that assessment of any deficiency against petitioner for the taxable_year was barred by the 3-year statute_of_limitations petitioner ultimately abandoned this position as demonstrated by the fact that the form of decision reflects a deficiency in the amount of dollar_figuredollar_figure under these circumstances we are unable to conclude that respondent acted unreasonably in not settling the entire case before date in summary petitioner has not established that respondent's position either in the administrative_proceeding or in the see sec_7459 which provides that if the assessment of any_tax is barred by any statute_of_limitations then this court's decision to that effect shall be considered as its decision that there is no deficiency in respect of such tax judicial proceeding was unreasonable and therefore not substantially justifieddollar_figure consequently petitioner does not qualify as a prevailing_party within the meaning of sec_7430 we therefore hold that petitioner is not entitled to an award of administrative or litigation costs in order to reflect the foregoing an appropriate order and decision will be entered we therefore need not decide whether petitioner substantially prevailed exhausted administrative remedies or unreasonably protracted the administrative_proceeding or whether the costs incurred by petitioner were reasonable
